Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has submitted a Terminal Disclaimer, thus overcoming the Double Patenting rejection.
Berkley et al. (US Pub. No. 2008/0086689) discloses: receiving a first request to create a feed, the first request being received from a registered member of a social-networking community; ([0047]: users can find, create and syndicate content as a feed to add to their social networking page (i.e., to have a social networking page, a user is registered with the social network));
and including information for representing the feed, wherein the information includes a descriptor; ([0076]: feed title “latest 10 videos posted to YouTube, with rating>4 starts…”)
receiving a plurality of second requests to add a content item to the feed; ([0026]: the media player dynamically pulls in media selected by the webpage owner from any of the listed sources; [0042]: Add Feed permits a publisher to create a new feed and create an item that is to be part of the new feed; [0058]-[0059]: The user selects content from his or her own computer; [0072]: user chooses content for a feed; [0076]: predefined criteria are used to add content based on content tags; [0080]: Users record narration for each slide and can add a soundtrack.  This is understood as a user not just adding content, but customizing the content prior to a request to add the content to a feed.);
storing each content item included in the plurality of second requests in association with the feed and in association with the registered member, wherein each content item includes a desired content for a visitor to the social-networking community to experience; ([0016; Fig. 14K: statistics, thus tracking and storing tracked information; [0119]: track and profit from viral distribution of media assets; [0034]: visitors rate content (thus content that was desired)). 
providing a webpage including a feed representation showing for each content item the descriptor.
Nicholas et al. (US Pub. No. 2008/0126476) discloses: permissions for other registered members to add and update a content item of a feed. ([0226] …For example, a user may have a personal feed associated with an account, and may be given an email address that allows posting to that personal feed. In one embodiment, only content received from designated sources--be they specific email addresses, cell phone numbers, or the like--may be allowed to post to the personal feed. These may be designated by the user…Again, only certain email addresses, cell phone numbers, or the like may be allowed to post to the feed, or it may be generally accessible. In this manner, one or more persons may report on a subject from a remote location and have the information accessible to anyone subscribed to the feed. For example, a street team might be assembled to report on how the patrons and atmosphere of a bar appear on any given night. Alternatively, people attending a concert may be able to make comments about the show during the event. [0227] …In one embodiment, one or more feeds may be available for which multiple users may provide pages. Individual users may be granted permission to add pages to the feed, or it may be generally accessible. For example, a commonly accessible "funny stuff" feed may be made generally accessible to users. When a user finds a web page they find qualifies as "funny stuff," they may hit a button on their toolbar to include the URL and title of the page they are on to the "funny stuff" feed.)
Schachter et al. (U.S. Pub. No. 2007/0124208) discloses: [0159]-[0166]: using bookmarks to identify content to add to a feed was cited in the last action.
None of the prior art of record discloses generating, by the core server, a plurality of community identifiers respectively each community identifier corresponding to a respective one of the social-networking communities, wherein each of the social-networking communities maintains separate account information for its user members that is inaccessible to other social-networking communities in the plurality of social-networking communities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629